 98DECISIONSOF NATIONALLABOR RELATIONS BOARDtions that the election be set aside on these bases.Accordingly, weshall set aside the election in this case and order that a new electionbe held.[The Board set aside the election held on August 7, 1957.1[Text of Direction of Second Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above De-cision, Order, and Direction of Second Election.Grand Forks Grocery CompanyandGeneral Drivers & Ware-house Employees,Local 581, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 18-RC-3384.March 17, 1958SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election in the above-entitled proceeding,' an election by secret ballot was conducted onNovember 19, 1957, under the direction and supervision of theRegional Director for the Eighteenth Region, among the employeesin the unit found appropriate by the Board. At the conclusion of theelection the parties were furnished with a tally of ballots whichshowed that there were 12 eligible voters and that 11 cast ballots, ofwhich 5 were cast for, and 3 against, the Petitioner. There were threeballots challenged by the Petitioner, a number sufficient to affect theresults of the election.Thereafter,thePetitioner filed timely objec-tions to conduct affecting the results of the election.After investigation, the Regional Director, on December 27, 1957,issued his report and recommendations on objections and challenges,in which he found the objections to be without merit and recommendedthat they be overruled.The Regional Director also recommended thatthe challenges to all three ballots in question be sustained and, further,that the Petitioner be certified as the bargaining agent of theemployees in the unit found appropriate.The Employer has filedtimely exceptions to the Regional Director's report.The ObjectionsNo exceptions were filed to the Regional Director's recommendationthat the Petitioner's objections be overruled. In view thereof, thisrecommendation is hereby adopted.iNot published.120 NLRB No. 20. GRAND FORKS GROCERY COMPANY99The Challenges 'The ballot of James Johnson was challenged on the ground that hewas a salesman2The Regional Director found that Johnson is a lawstudent who,since1953, has worked for the Employer on practicallya full-timebasisduring vacation periods, and on a part-time basis,averagingabout 5 hours a week, during the school term.He foundfurther that Johnson, while working for the Employer during thesummervacation period, spends about 50 percent of his time in outsidesales work while the remainder of his time is spent working on thecity desk.During the school term, a majority of Johnson's time isspent on the city desk and in filling orders in the warehouse. On thesefacts,the Regional Director concluded that the challenge of Johnson'sballot should be sustained, relying on the time spent by Johnson inoutside saleswork and on the fact that Johnson is a law student, whichindicatedto the Regional Director that he was without any reason-able expectation of eventualpermanent employment.In its exceptions, the Employer asserts, contrary to the RegionalDirector's findings, that Johnson works for it about 30 hours a weekduring the 9 months' school term and that he does not spend half histime in outside saleswork during the summer months.We find it unnecessary to hold a hearing to resolve the factual issuesraised by the Employer's exceptions. For even the facts recited in theRegionalDirector's report show that Johnson has worked regularlyfor the Employeron a part-time basis since1953, spendinga substan-tial amountof time performing the same duties as,full-time employeesincluded in the unit. In these circumstances, we find that Johnsonis a regularpart-time employee of the Employer and that, as such,he was eligibleto vote in the election.The possibility of a change inJohnson's employment relationship with the Employer at some unpre-dictabletime inthe future is too conjectural a factor to require a dif-ferent result.Contrary to the Regional Director's recommendation,therefore,we overrulethe challenge to Johnson's ballot and shalldirect that the ballot be opened and counted.'The ballot of Donald J. Rupp was challenged on the ground thathe wasa managerialemployee; Oscar Austreng's ballot was challengedon the ground that hewas a supervisor.The Regional Director foundthat Rupp "on occasion" performed the duties of employees in the' The appropriate unit herein consists of warehousemen and drivers, including city deskemployees, but excluding office clerical employees, salesmen, guards, and supervisors asdefined in the Act3 See C& HFoods,Inc,100 NLRB 1483, 1485;The Eavey Company,115 NLRB 1779,17W1781;Krambo Food Stores, Inc.,119 NLRB 369.Member Jenkins concurs in the finding that Johnson is eligible to vote only becausehe deems himself bound by the majority decision in MarshFoodliners,Inc.,35-RC-1504-1509(not published)in which he expressed his disagreement with Board policy holdingregular part-time student employees eligible to vote.He would require evidence of areasonable expectancy of permanent employment. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit but that he also performed other duties, certain of which establishhim as a managerial employee.As for Austreng, the RegionalDirector found that he assigned work to, and reprimanded, employees,granted time off, selected employees for overtime work, and hiredemployees; and therefore, the Regional Director concluded thatAustreng was a supervisor.As already indicated, the Regional Di-'rector recommended that the challenges to the ballots of both Ruppand Austreng be sustained.In its exceptions, the Employer denies that Rupp performs thoduties of employees in the unit on a more limited. scale than the otheremployees, and it contends that Rupp's other duties are only of aroutine and nondiscretionary character. In Austreng's case, theEmployer specifically disputes certain factual findings made by theRegional Director, asserting that Austreng cannot assign work, granttime off, or hire employees.Upon consideration of the Regional Director's report in the instantconnection and the Employer's exceptions thereto, the Board findsthat substantial and material issues of fact exist with respect to thevoting eligibility of Rupp and Austreng, which may best be resolvedby a hearing.However, we shall order that such a hearing be heldonly if it should develop, after the opening and counting of Johnson'sballot as hereinafter directed, that the two challenged ballots inquestion may be determinative of the results of the election.[The Board directed that the Regional Director for the EighteenthRegion shall, within ten (10) days from the date of this Direction,open and count the ballot of James Johnson, and serve upon the partiesa supplemental tally of ballots.][The Board ordered that the challenged ballots of Donald,J. Ruppand Oscar Austreng affect the results of the election, the RegionalDirector shall hold a hearing to determine the eligibility of theseemployees.][The Board further ordered that the hearing officer prepare andserve upon the parties a report containing resolutions of credibility ofwitnesses, findings of fact, ' and recommendations to the Board as tothe disposition of the challenges.Within ten (10) days from the dateof theissuanceof such report, any party may file with the Board inWashington, D. C., an original and six copies of exceptions, serve acopy thereof upon each of the other parties, and file a copy with theRegional Director.If no exceptions are filed, the Board will adoptthe hearing officer's recommendations.]MEMBERSBEAN and FANNING took no part in the consideration ofthe above Supplemental Decision, Direction, and Order.